DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
a) number “14” in Figs. 1-2 should be changed to --18-- to properly denote a top 18 (see specification page 3, line 16 and lines 21-23); 
b) number “16” in Figs. 1-2 should be changed to --20-- to properly denote the bottom 20 of tube 12 (see specification page 3, lines 16-17);
c) number “20” in Fig. 4 should be changed to --22-- to properly denote the handle 22 of a fishing rod 24 (see specification page 3, lines 17-18) and its associated reference line should be extended so as to properly denote the handle 22 instead of the top 18 that is open;
d) number “22” in Fig. 4 should be changed to --24-- to properly denote the fishing rod 24 (see specification page 3, line 18 and line 23)
e) number “24” in Figs. 1-3 should be changed to --14-- to properly denote the stake 14 (see specification page 3, line 16); number “14”;
f) number “26” in Fig. 3 should be changed to --20-- to properly denote the bottom 20 of tuber 12 (see specification page 3, lines 16-17);
number “36” in Figs. 3-4 should be changed to --40-- to properly denote the coupler 40 (see specification page 3, line 16 and page 4, lines 4-9);
g) it is unclear to what structure number “38” is denoting of the coupler in Fig. 4;

i) number “44” in Figs. 3-4 should be used to designate where the coupler is coupled to the line (see specification page 4, line 4);
j) number “46” in Fig. 3 should be changed to --42-- to properly denote the wire 42 of the coupler (see specification page 4, lines 9-11);
k) number “48” in Fig. 3 should be included in the specification to denote the specific portion of the coupler that is configured to removably couple to the guide at the tip of the fishing rod; and
l) number “50” in Fig. 4 should be changed to --28-- to properly denote the tip 28 of the fishing rod 24 (see specification page 3, line 23 and page 4, lines 5-11).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  number 32 rod coupled to and extends bidirectionally from the tube 12 proximate to the bottom 20 is not shown in any of the Figures (see specification page 3, lines 25-27). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  number 30 in Figs. 1-3; number 44 in Figs. 3-4; number 46 in Fig. 3; number 48 in Fig. 3, number 50 in Fig. 4; and number 52 in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show in Figure 4 exactly how “The coupler 40 is configured to removably couple to the guide 26 at the tip 28 of the fishing rod 24 so that the fishing rod 24 is reversibly positioned in a curved and tensioned configuration.”  (The coupler in Figure 4, which is generally denoted by number 36, should have its hooked end [denoted by numbers 46,48 in Fig. 3] should be the part of the coupler that is directly coupled to the guide at the tip of the fishing rod, but instead there is an intervening structure labeled with number 38 that appears to extend between the coupler and the guide at the tip of the rod; see specification at page 4, lines 4-9) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rod coupled to and extending bidirectionally from the tube proximate to the bottom wherein the rod is configured for grasping in hands of a user for inserting the stake into the ice proximate to the fishing hole in the ice” (see claims 7 and 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The disclosure is objected to because of the following informalities:  
Page 3, line 29 to page 4, line 11, the term “line 16” is unclear since there is no line being indicated in any of Figures 1-4;
Page 3, lines 31-32, the sentence “The line 16 has a first end 34 that is coupled to the line 16 proximate the first end 34 to define a loop 36.” is unclear since it appears in Fig. 3 that the line is coupled to itself to form a loop 42 proximate one end of the line;
Page 3, line 32 to page 4, line 2, the sentences “An eyelet 38 is coupled to the tube 12 proximate to the bottom 20.  The loop 36 is positioned through the eyelet 38 so that the line 16 is coupled to the eyelet.” are unclear since in Fig. 3 it appears that the eyelet has been denoted with reference number 30;
Page 4, line 15, the second occurrence of the term “the” before “bends” should be changed to the term --then--.  
Appropriate correction is required.

Claim Objections
Claims 6, 9 are objected to because of the following informalities:   
Claim 6, line 4, the term “position” should be changed to --positioned--.  
Claim 9, line 21, the term “position” should be changed to --positioned--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the phrase “wherein the tube is configured for inserting a handle of a fishing rod” renders the claim vague and indefinite since the tube 12 is not for inserting a handle of a fishing rod, but instead is configured for receiving a handle of a fishing rod inserted therein.  Possibly the phrase should be rewritten as --wherein the tube is configured for receiving a handle of a fishing rod inserted therein--.
In regard to claim 8, the phrase “wherein the tube is positioned for inserting a handle of the fishing rod” renders the claim vague and indefinite since the tube 12 is not positioned for inserting a handle of the fishing rod, but instead is positioned for receiving 
In regard to claim 9, the phrase “wherein the tube is configured for inserting a handle of a fishing rod” renders the claim vague and indefinite since the tube 12 is not for inserting a handle of a fishing rod, but instead is configured for receiving a handle of the fishing rod therein.  Possibly the phrase should be rewritten as --wherein the tube is configured for receiving a handle of a fishing rod inserted therein--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh 8,479,437 in view of Littau 2,810,981 and Polzin 7,503,140.
In regard to claims 1 and 8, Roh discloses a fishing rod (400); a fish hook setting device comprising:  a tube (300), the tube having a top and a bottom, the top being open (top open end receiving rod 400 therein), the bottom being closed wherein the tube is configured for inserting a handle of a fishing rod (see Figs. 6, 7, 9, 12); a platform (320) coupled to and extending from the bottom of the tube (rod holder stem 310) wherein the platform is configured for positioning a guide (guide at the upper end 
In regard to claim 2, Roh, Littau, and Polzin disclose the tube being circularly shaped when viewed longitudinally (see Fig. 3 of Roh; see Figs. 1-2 of Littau; see Fig. 2 of Polzin).
In regard to claim 5, Roh, Littau, and Polzin disclose the coupler comprising a wire (28 of Polzin made from bent wire; see col. 2, line 63), the wire being curved such that the wire is configured for hooking to the guide at the tip (see Fig. 2 or 7 of Polzin).
Claims 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh 8,479,437 in view of Littau 2,810,981 and Polzin 7,503,140 as applied to claim 1 above, and further in view of Santiago et al. 2010/0005701.
In regard to claims 3 and 7, Roh, Littau, and Polzin do not disclose the tube comprising polyvinylchloride or a rod coupled to and extending bidirectionally from the tube proximate to the bottom wherein the rod is configured for grasping in hands of a user for inserting the stake into the ice proximate to the fishing hole in the ice.  Santiago et al. disclose a tube (10) having a top (12) and a bottom (20), the bottom comprising a stake (teeth 22) to facilitate insertion into the ground (24), the tube (10) comprising polyvinylchloride (see para. 0030) and a rod (28) coupled to and extending bidirectionally from the tube (at 26, 86) proximate to the bottom (holes 26, 86 are closer to the bottom than the top 12) wherein the rod is configured for grasping in hands of a user for inserting the stake (22) into the ice proximate to the fishing hole in the ice (see para. 0037; 28 is capable of being used by a user to insert teeth 22 into ice).  It would have been obvious to one of ordinary skill in the art to modify the device of Roh, Littau, and Polzin such that the tube comprises polyvinylchloride and it has a rod coupled to and extending bidirectionally from the tube proximate to the bottom wherein the rod is configured for grasping in hands of a user for inserting the stake into the ice proximate to the fishing hole in the ice in view of Santiago et al. in order to make the tube out of a lightweight but strong material and to provide a means for giving the user leverage in attempting to insert the stake into the ice.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh 8,479,437 in view of Littau 2,810,981 and Polzin 7,503,140 as applied to claim 1 above, and further in view of Payne 8,291,635 or McMaster 3,867,779.
Roh, Littau, and Polzin disclose a cord (210 of Roh) or line (38 of Polzin), but do not disclose the line comprising cable.  Payne and McMaster disclose a line comprising cable (25; see col. 4, lines 50-54 OR flexible line or cable 60).  It would have been obvious to one of ordinary skill in the art to modify the line of Roh, Littau, and Polzin such that it comprises a cable in view of Payne or McMaster in order to utilize a very strong material for the line that can withstand high tensional forces and repeated usage without wear.  Roh, Littau, Polzin, and Payne or McMaster do not disclose the cable being steel cable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cable out of steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and because steel is a very strong, durable material.  In re Leshin, 125 USPQ 416.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh 8,479,437 in view of Littau 2,810,981 and Polzin 7,503,140 as applied to claim 1 above, and further in view of Johansson et al. 3,943,650 or DE 2941224 to Vincon.
Roh, Littau, and Polzin disclose a line (210) having a first end coupled to the line proximate to the first end (end of 210 adjacent 240) defining a loop (see Fig. 1) and a cord clip (240) for assisting in coupling the line to the bottom of the tube (at 310), but do not disclose the line having a first end coupled to the line proximate to the first end defining a loop or an eyelet coupled to the tube proximate to the bottom, the loop being .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh 8,479,437 in view of Littau 2,810,981, Polzin 7,503,140, Santiago et al. 2010/0005701, Payne 8,291,635 or McMaster 3,867,779, and Johansson et al. 3,943,650 or DE 2941224 to Vincon.
In regard to claims 9, Roh discloses a fishing rod (400); a fish hook setting device comprising:  a tube (300), the tube having a top and a bottom, the top being open (top open end receiving rod 400 therein), the bottom being closed wherein the tube is configured for inserting a handle of a fishing rod (see Figs. 6, 7, 9, 12), the tube being circularly shaped when viewed longitudinally (tube 300; see Fig. 3 of Roh); a platform (320) coupled to and extending from the bottom of the tube (rod holder stem 310) wherein the platform is configured for positioning a guide (guide at the upper end of rod 400 from which line 410 extends) at a tip of the fishing rod over the fishing hole (platform 320 capable of positioning the tip of the rod over a fishing hole); a line (210) coupled to and extending from the tube proximate to the bottom (at 310), the line being dimensionally shorter than the fishing rod (see Fig. 6 or 9); and a coupler (10) coupled to the line distal from the tube, the coupler being configured for removably coupling to the second or third guide (420) spaced from the tip of the fishing rod (400; see spec. col. 3, lines 47-53) such that the fishing rod is reversibly positioned in a curved and tensioned configuration (see Fig. 9) such that a strike on a hook coupled to an end of a 
Also in regard to claim 9, Roh, Littau, and Polzin disclose the tube being circularly shaped when viewed longitudinally (see Fig. 3 of Roh; see Figs. 1-2 of Littau; see Fig. 2 of Polzin).
In regard to claim 9, Roh also does not disclose the tube comprising polyvinyl chloride or a rod coupled to and extending bidirectionally from the tube proximate to the bottom wherein the rod is configured for grasping in hands of a user for inserting the stake into the ice proximate to the fishing hole in the ice.  Santiago et al. disclose a tube (10) having a top (12) and a bottom (20), the bottom comprising a stake (teeth 22) to facilitate insertion into the ground (24), the tube (10) comprising polyvinylchloride (see para. 0030) and a rod (28) coupled to and extending bidirectionally from the tube (at 26, 
In regard to claim 9, Roh, Littau, and Polzin disclose a cord (210 of Roh) or line (38 of Polzin), but do not disclose the line comprising cable.  Payne and McMaster disclose a line comprising cable (25; see col. 4, lines 50-54 OR flexible line or cable 60).  It would have been obvious to one of ordinary skill in the art to modify the line of Roh, Littau, and Polzin such that it comprises a cable in view of Payne or McMaster in order to utilize a very strong material for the line that can withstand high tensional forces and repeated usage without wear.  Roh, Littau, Polzin, and Payne or McMaster do not disclose the cable being steel cable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cable out of steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design In re Leshin, 125 USPQ 416.
In regard to claim 9, Roh, Littau, and Polzin disclose a line (210) having a first end coupled to the line proximate to the first end (end of 210 adjacent 240) defining a loop (see Fig. 1) and a cord clip (240) for assisting in coupling the line to the bottom of the tube (at 310), but do not disclose the line having a first end coupled to the line proximate to the first end defining a loop or an eyelet coupled to the tube proximate to the bottom, the loop being position through the eyelet such that the line is coupled to the eyelet.  Johansson et al. disclose the line (6) having a first end (lower end of 6 in Fig. 1) coupled to the line proximate to the first end defining a loop (see knot at lower end of 6); and an eyelet (7) coupled to the handle (2) of the fishing rod (1) proximate to the bottom (7 is closer to the bottom than the top of handle 2), the loop being positioned through the eyelet such that the line is coupled to the eyelet (see Fig. 1).  Vincon discloses a fishing rod (11); an anchoring means for the first end of the line (stake 22); a line (21) coupled to and extending from the anchoring means, the line being dimensionally shorter than the fishing rod (see Fig. 1); a coupler (23) coupled to the line (21) distal from the anchoring means, the coupler being configured for removably coupling to the guide at the tip of the fishing rod (end ring 27) such that the fishing rod is reversibly positioned in a curved and tensioned configuration (see Fig. 1) such that a strike on a hook coupled to an end of a fishing line (26) of the fishing rod induces the coupler for decoupling from the guide at the tip (27) causing the fishing rod to rapidly resume a linear configuration such that the hook is set (see para. 0020 of the translation), the line having a first end (lower end of 21) coupled to the line (knotted lower end of 21) 










Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA